EXHIBITC
               \   .

                                 IN THE CIRCUIT COURT FOR BALTWORE CITY

           STATE OF MARYLAND                               *

    I:                  v.                                 *
    II
    I


    11     ROBERT JOHNSON                                  *       CASE NO.        114280004

    L
    :' .
                       DEFENDANT                           *
                       *     *      *      *       *       *       *       *       *       *       *
                                 JOINT MOTION TO WITHDRAW PLEA OF GUILTY
i
                 · To the Honorable Charles J,. Peters, Judge in Charge of the Criminal Division of the
           Circuit Court for Baltimore City:

                  Now come the State, by Marilyn J. Mosby, State's Attorney for Baltimore City and
           Antonio Gioia, Chief Counsel, Baltimore City State's Attorney's Office, and Defendant, Robert
           Johnson, by his attorney, ·Jill' Trivas, Assistant Public Defender for Baltimore City, and
           respectfully represent the following.

                       1.    That That on August 27, 2014, Robert Johnson, Defendant, was arrested in
                             the 5700 block of Radecke Avenue by members of the Baltimore Police
                             Department's Gun Trace Task Force on the charge of possession of a
                             regulated firearm by a prohibited person and. other related offenses.
                             Detectives Momodu Gondo and J emell Rayam were material witnesses in
                             the events leading to Defendant's arrest.

                       2.    On November 18, 2014, Defendant appeared before this Honorable Court
                             and entered a plea of guilty to count one of case number 114280004,
                             charging that Defendant did possess a regulated firearm after having been
                             convicted of a felony drug trafficking offense in violation of section 5-
                             133(c) of the Public Safety Article of the Maryland Code. Following
                             acceptance of the guilty plea, pursuant to a ''wired" plea agreement, the
                             Court sentenced Defendant to five years without parole to the Division of
                             Correction dating from August 27, 2014. 1

                       3.    On March 1, 2017, federal agents arrested seven members of the
                             Baltimore Police Department's Gun Trace Task Force; including the
                             officers named in paragraph one, for alleged conduct undertaken under
                             color of authority as swom officers of the Baltimore Police Department.
                             Those officers are currently charged with engaging in a racketeering

           1
             On November 18, 2014, this Honorable Court also accepted Defendant's admission to a "rule 4
           violation" of probation in case number 114087006. The guilty plea in case number 114280004 fonned the
           basis for the admission. The Court sentenced Defendant to a concurrent term of five years incarceration.

                                                               1
'-




                   the Baltimore Police Department Those officers are cmrently charged
                   with engaging in a racketeering conspiracy and racketeering offenses,
                   including robbery, extortion, and overtime fraud. Said alleged conduct
                  ·occurred during the time period set forth in the federal indictment.

            4.    That on October 10, 2017, Detective Jemell Rayam pled guilty in the
                  United States District Court for the District of Maryland, Northern
                  Division, to conspiracy to engage in racketeering activity in violation of
                  18 U.S.C. 1962(d).· Sentencing was deferred.

            5.    That on October 12, 2017, Detective Momodu Gondo pied guilty in the
                  United States District Court for the District of Maryland, Northern
                  Division, to conspiracy to engage in racketeering activity in violation of
                  18 U.S.C. 1962(d) and conspiracy to distribute and possess with the intent
                  to distribute 100 grams or more of heroin. Sentencing was deferred.

           6.     That Maryland Rule 1-204(a) provides in pertinent part, "When these rules
                  or an order of court require or allow an act to· be done at or within a
                  specified time, the court, on motio.n of any party and for cause shown, may
                  (3) on motion filed after the expiration of the specified period, permit the
                  act to be done if the failure to act was the result of excusable neglect."

           7.     That both the State and the Defense first became aware of the alleged
                  misconduct set forth in the federal indictment on March 1, 2017. That the
                  failure of counsel for Defendant to timely file a motion to withdraw
                  Defendant's plea of guilty pursuant to Maryland Rule 4-242(h) readily
                  satisfies the "excusable neglect" standard under Maryland Rule 1-
                  204(a)(3) as the alleged misconduct occurred well after the time
                  prescribed in which to file said motion.

     WHEREFORE, the parties joint pray,

           A. That tbiis Honorable Court pass an order pursuant to Maryland Rule 4-
              204(a)(3) pennitting Defendant to extend time to file .a motion to withdraw his
              plea of guilty plea pursuant to Maryland Rule 4-242{h).

           B. And for such other and further relief as the law may require.

                                                Respectfully submitted,

                                                Marilyn J. Mosby
                                                State's Attorney for Baltimore City




                                                   2
                                        Antonio Gioia, Chief Counsel -:ft-       3 0/ 3 73 )--
                                       Office of the State's Attorney
                                       120 E. Baltimore Street, 9th floor
                                       Baltimore, Maryland 21202
                                       443-984-6222
                                       tgioia@stattomey.org ·



                                        Jill~~ !POb ~<t1~
                                       Assistant Public Defender            f/
                                       Office of the Public Defender
                                       201 St. Paul Place
                                       Baltimore, Maryland 21202
                                       410 333 4900, ext. 248
                                       Jtrivas@opd.state.md.us

                                       Counsel for Defenrumt

                               Statement of Authorities

Maryland Rule 1-204

                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing Petition was mailed/hand-delivered
to: Office of the State's Att~y for Baltimore City at 120 E. Baltimore St., Baltimore,
Maryland 21202, on this I  ..g  day of December 2017.




                                          3
